PER CURIAM.
The appellant was found guilty by a jury of robbery and sentenced by the court to life imprisonment. On this appeal, there is no challenge to the judgment of guilty but defendant urges that the sentence should be reversed because of the court’s denial of his motion for continuance prior to sentencing. Defendant moved for a continuance for “. . . additional time to present mitigating circumstances to the court. I am not prepared to do so at this time.” Upon denial of the continuance, the court noted that the defendant was a previously convicted felon and, upon being advised that there was no legal cause why sentence should not be pronounced, sentenced the defendant to life imprisonment.
We find no error inasmuch as Fla.R. Crim.P. 3.720 does not require a continuance but requires an opportunity to be heard. The granting of a continuance during the trial of a case and certainly upon sentencing is within the sound judicial discretion of the trial court. See Douglas v. State, 216 So.2d 82 (Fla.3d DCA 1968).
Affirmed.